

115 HRES 360 IH: Honoring the 100th anniversary of the 82nd Airborne Division.
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 360IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Hudson (for himself, Mr. Zeldin, Mr. Price of North Carolina, and Mr. Brown of Maryland) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONHonoring the 100th anniversary of the 82nd Airborne Division.
	
 Whereas the 82nd Division was constituted in the National Army on August 5, 1917, to support the entry of the United States into World War I;
 Whereas August 5, 2017, is the 100th anniversary of the 82nd Airborne Division headquartered at Ft. Bragg, North Carolina;
 Whereas the 82nd Airborne Division, nicknamed The All American Division, embodies the spirit and diverse citizenry of the United States; Whereas the 82nd Airborne Division is a source of great pride for the Army and the first unit to have ever been designated as an Airborne Division;
 Whereas, as a component of the XVIII Airborne Corps, the 82nd Airborne Division is the Nation’s Global Response Force and can deploy anywhere in the world within 18 hours to perform a wide range of missions, including combat operations, assistance to United States allies, and humanitarian assistance;
 Whereas the 82nd Airborne Division has participated in nearly every United States engagement around the world, including critical missions—
 (1)participating in the Battle of Lorraine and the campaigns of St. Mihiel and Meuse-Argonne during World War I;
 (2)supporting the Allied offensive in World War II, including combat jumps in Salerno, Italy, as part of Operation Avalanche, in Normandy, France, as part of Operation Overlord, and in Nijmegen, Holland, as part of Operation Market Garden;
 (3)suppressing the communist rebellion in the Dominican Republic in 1965; (4)responding to the Tet Offensive in 1968 and the defense of Saigon, Vietnam;
 (5)ousting the dictator Manuel Noriega of Panama in 1989; (6)liberating Kuwait as one of the first units to engage in Operation Desert Storm in 1991;
 (7)supporting relief efforts for victims of Hurricane Katrina in 2005; and (8)supporting the Global War on Terror from 2001 through today;
 Whereas the 82nd Airborne Division is unparalleled with respect to commitment and service to the United States; and
 Whereas the responsibilities of the 82nd Airborne Division continue to grow and the 82nd Airborne Division will remain the first choice for rapidly responding to conflicts around the world: Now, therefore, be it
	
 That the House of Representatives honors the soldiers and families of the 82nd Airborne Division for their service and commitment to protecting the United States.
		